
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 984
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. McCarthy of
			 California (for himself, Mr.
			 McKeon, Mr. Dicks,
			 Mrs. Capps,
			 Mr. Miller of Florida,
			 Mr. Courtney,
			 Mr. Scott of Virginia,
			 Mr. Kirk, and
			 Mr. Capuano) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the importance and
		  contributions of the official United States naval history
		  museums.
	
	
		Whereas the National Museum of the U.S. Navy of
			 Washington, DC, chronicles the history of the United States Navy from the
			 American Revolution to present-day conflicts, through the display of naval
			 artifacts, models, documents, and fine art;
		Whereas the Great Lakes Naval Museum of Naval Station
			 Great Lakes, Illinois, is dedicated to telling the story of boot
			 camp training in the United States Navy, and in particular, the Naval
			 Training Station/Center at Great Lakes, Illinois;
		Whereas the Hampton Roads Naval Museum of Norfolk,
			 Virginia, is dedicated to the study of 234 years of naval history in the
			 Hampton Roads region, and is responsible for the historic interpretation and
			 day-to-day operations of the battleship Wisconsin;
		Whereas the National Naval Aviation Museum, of Pensacola,
			 Florida, collects and displays more than 150 historic naval aircraft and other
			 artifacts, such as photographs and uniforms, to tell the story of the Nation’s
			 naval aviation;
		Whereas the Naval Museum of Armament and Technology, of
			 China Lake, California, preserves and displays unique achievements in naval
			 armament and technology, including various missiles, bombers, and explosive
			 weapons, and chronicles the history of the Naval Air Warfare Center, Weapons
			 Division;
		Whereas the Naval Undersea Museum, of Keyport, Washington,
			 preserves, collects, and interprets naval undersea history, science, and
			 operations;
		Whereas the Naval War College Museum, of Newport, Rhode
			 Island, focuses on a history of naval warfare, particularly as studied at the
			 College, and the naval heritage of Narragansett Bay;
		Whereas the Navy Art Collection, of Washington, DC, has
			 over 15,000 paintings, prints, drawings, and sculptures, depicting naval ships,
			 personnel, and action from all eras of U.S. naval history;
		Whereas the Puget Sound Navy Museum, of Bremerton,
			 Washington, is dedicated to the naval heritage of the Pacific Northwest through
			 exhibits about the Puget Sound Naval Shipyard, USS John C. Stennis, and
			 more;
		Whereas the Patuxtent River Naval Air Museum, of Patuxtent
			 River, Maryland, preserves, interprets, and teaches the research, development,
			 test, and evaluation activities essential to naval aviation;
		Whereas the U.S. Navy Seabee Museum, of Port Hueneme,
			 California, preserves the legacy of the Seabees and the Civil Engineer Corps of
			 the Navy, through operational records, battalion histories, manuscripts, oral
			 histories, biographies, and personal papers;
		Whereas the Submarine Force Museum & Historic Ship
			 Nautilus, of Groton, Connecticut, maintains and preserves artifacts, documents,
			 and photographs relating to U.S. Submarine Force history;
		Whereas the U.S. Naval Academy Museum, of Annapolis,
			 Maryland, contributes to the recognition of history as a basic source of
			 knowledge in advancing the theory and practice of sea power, especially through
			 artifacts related to naval officers and the Academy; and
		Whereas the USS Constitution Old Ironsides
			 and its museum, of Boston, Massachusetts, brings the story of the Nation’s
			 oldest commissioned ship to life: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)acknowledges the great contributions of the
			 official United States naval museums;
			(2)commends the
			 employees and volunteers at each museum for their hard work and dedication in
			 promoting the naval history of the country;
			(3)recommends that
			 people in the United States take advantage of the educational and historical
			 exhibits at these naval museums; and
			(4)urges continued
			 United States Navy support for the museums.
			
